El Juez Asociado Señor Hutchison,
emitió la opinión del Tribunal.
La historia anterior de este caso puede hallarse en el de Banco de Ponce Inc. v. El Municipio de Toa Alta, 39 D.P.R. 952. Véase también el caso número 5621, ante pag. 586.
El 14 de mayo, 1930, la asamblea municipal pasó un pre-supuesto que fué aprobado por el alcalde en mayo 16. El 4 de junio, el banco radicó una segunda solicitud de mandamus *589para compeler al alcalde y los miembros de la Asamblea Municipal de Toa Alta a que incluyeran en el presupuesto una asignación para el pago del dinero adeudado al banco a vir-tud de la sentencia dictada en 1925. En junio 14, 1930, el banco radicó una petición de certiorari para revisar la actua-ción de la asamblea municipal al aprobar el presupuesto, que proveía el pago de sueldos y otras obligaciones pero no in-cluyó asignación alguna por el importe de la sentencia. El 18 de junio se celebró una vista sobre la solicitud de mandamus. En agosto 13, la corte de distrito declaró sin lugar la petición. La teoría del juez de distrito fué que la asamblea municipal, después de baber aprobado el presupuesto, no podía ser obligada por mandamus a incluir en el mismo la asignación de que se trataba. Para los fines de la argumen-tación puede admitirse que esto constituye un error que da lugar a la revocación.
Los abogados de los apelados no discuten los méritos del presente recurso, sino que insisten en que las cuestiones en-vueltas son académicas. El apelante admite que el 13 de agosto de 1930 el juez de distrito dictó sentencia en el proce-dimiento de certiorari anulando las asignaciones para sueldos y otras partidas, y que la asamblea municipal entonces in-cluyó en un presupuesto revisado una asignación por el im-porte de la sentencia del banco. Así, pues, aparece que cuando se argumentó y sometió la presente apelación en diciembre de 1931, la asamblea municipal desde bacía mucbo tiempo babía realizado el acto que el banco trataba de obli-garla a realizar y que el año fiscal para el que babía de ha-cerse la asignación había transcurrido con exceso. De suerte que la cuestión respecto a si la corte de distrito erró al de-clarar sin lugar la petición de mandamus ha llegado a ser académica. Véanse 38 C. J. 552, sección 23; U. S. v. Georgetown College, 28 App. (D.C.) 87.

Debe desestimarse el recurso.

El Juez Asociado Señor Córdova Dávila no intervino.